IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36847

STATE OF IDAHO,                                   )     2010 Unpublished Opinion No. 528
                                                  )
       Plaintiff-Respondent,                      )     Filed: June 25, 2010
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
MITCHELL JONES PONTING, III,                      )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael R. McLaughlin, District Judge.

       Orders revoking probation and relinquishing jurisdiction and requiring execution
       of unified five-year sentence with one-year determinate term for grand theft by
       receiving stolen property, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge

PER CURIAM
       Mitchell Jones Ponting, III, pled guilty to grand theft by receiving stolen property. Idaho
Code §§ 18-2403(4), 18-2407(1). The district court imposed a unified five-year sentence with a
one-year determinate term, suspended the sentence and placed Ponting on probation for a period
of five years. Subsequently, Ponting admitted to violating several terms of the probation, and the
district court consequently revoked probation and ordered execution of the original sentence, but
retained jurisdiction. Following the period of retained jurisdiction the district court relinquished
jurisdiction and again ordered execution of the original sentence. Ponting appeals, contending
that the district court abused its discretion in revoking probation, subsequently relinquishing
jurisdiction, and imposing an excessive sentence.


                                                 1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 326, 834 P.2d at 328.
       Following a period of retained jurisdiction, the decision to place a defendant on probation
or whether, instead, to relinquish jurisdiction over the defendant is a matter within the sound
discretion of the district court and will not be overturned on appeal absent an abuse of that
discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho
203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.




                                                2
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation, in relinquishing
jurisdiction, or in ordering execution of Ponting’s original sentence without modification.
Therefore, the orders revoking probation, relinquishing jurisdiction, and directing execution of
Ponting’s previously suspended sentence are affirmed.




                                               3